                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 JOHN LOVEDAY,                                   )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )       No. 2:20-CV-00089-JRG-CRW
                                                 )
 DOUG SEALS, HANCOCK COUNTY                      )
 JAIL, BETH MARTIN, and JOHN DOE,                )
                                                 )
        Defendants.                              )

                                     JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1.   Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] is GRANTED;

      2. Plaintiff is ASSESSED the civil filing fee of $350.00;

      3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
         fee to the Clerk in the manner set forth above;

      4. The Clerk is DIRECTED to mail a copy of this memorandum opinion and this order
         to the custodian of inmate accounts at the institution where Plaintiff is now confined
         and to furnish a copy of this order to the Court’s financial deputy;

      5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
         upon which relief may be granted under § 1983;

      6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
         1915(A);

      7.    Because the Court CERTIFIED in the memorandum opinion that any appeal from
           this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
           is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.
           App. P. 24; and

      8. The Clerk is DIRECTED to close this case.

      So ordered.




Case 2:20-cv-00089-JRG-CRW Document 6 Filed 05/05/20 Page 1 of 2 PageID #: 24
      ENTER:


                                          s/J. RONNIE GREER
                                     UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:


     s/ John L. Medearis
     District Court Clerk




                                      2

Case 2:20-cv-00089-JRG-CRW Document 6 Filed 05/05/20 Page 2 of 2 PageID #: 25
